ORDER

PER CURIAM.
Ricky Oliphant (Claimant) appeals from the final award of the Labor and Industrial Relations Commission (Commission) denying him permanent total disability benefits and awarding him permanent partial disability benefits from the Second Injury Fund (Fund). Claimant contends that the Commission erred in: (1) failing to determine the amount of permanent partial disability due to his psychiatric conditions preexisting the primary injury; (2) “in that the overwhelming weight of the credible evidence [was] that [Claimant] had significant pre-existing medical conditions that combined with the primary injury to render [him] permanently and totally disabled”; (8) finding Claimant’s permanent total disability resulted solely from deterioration of his preexisting conditions; (4) relying on the opinion of a physician assistant;- and (5) rejecting two doctors’ conclusions.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).